DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, 8, 14-16, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch et al., U.S. Patent Number 9,280,972 B2, in view of Bar-Zeev et al, U.S. Patent Publication Number 2020/0225747 A1.

Regarding claim 1, McCulloch discloses an augmented reality system comprising: an image capture system (68, optical sensor system); a display system (48, display system and transparent display 44); a speech recognition system (14, speech conversion program); an eyewear device comprising the image capture system, the display system, a processor, and a memory (36, Head mounted display); and programming in the memory, wherein execution of the programming by the processor configures the eyewear device to perform functions, including functions to: capture an image of the physical environment using the image capture system (col. 3, lines 21-25, enable a user to view a physical real-world object in the physical environment; col.4 , lines 33-34, capture images of the physical environment); acquire text from a user input, a data input, or the speech recognition system (col. 6, lines 25-29, identify target audio inputs); generate, using the display system, visual text graphics from the acquired text (col. 6, lines 61-62, convert the target audio inputs into text); present, using the display system, the visual text graphics at a predefined location relative to one or more items in the physical environment in response to a first gaze direction of the user (col. 6, lines 8-15, eye tracking data corresponding to the user’s gaze may be captured by the eye-tracking system and provided to the computing system, determine user is focused on face of the first person; col. 6, lines 63-67, target audio inputs may be converted to text that is displayed by HMD device above the head of the first person in a text bubble, thereby enabling user to easily associate the text with the first person; col. 7, lines 2-3, text bubble is spatially anchored to the first person; col. 7, lines 9-17, display text may remain visible to the user and spatially anchored to the room); 
However it is noted that although McCulloch discloses eye tracking data corresponding to a user’s gaze, McCulloch fails to specifically disclose move, using the display system, the visual text graphics in the image from the predefined location in response to a second gaze direction or a hand gesture of the user.
Bar-Zeev discloses move, using the display system, the visual text graphics in the image from the predefined location in response to a second gaze direction or a hand gesture of the user (figures 19H and 19I; paragraphs 0135-0136, user can select a particular object; user can use gaze; while maintaining a selection of photo user moves gaze, in response to movement of gaze photo is moved to the position corresponding to the gaze position.  Bar-Zeev further discloses paragraph 0075, the gaze direction of the user corresponds to the direction of affordance 306; the term affordance refers to graphical user interface object with which a user can interact; examples of affordances include user-interactive images, e.g. icons, buttons, and text, e.g. hyperlinks).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the detected eye gaze as disclosed by McCulloch, using the eye gaze to move text or affordances, as disclosed by Bar-Zeev, to provide an interface for the user to interact with the electronic device using an eye gaze for placing objects at a designated position.

Regarding claim 7, McCulloch discloses wherein the image capture system captures an image or a sequence of frames of video data (col. 9, lines 27-28, capturing image data from the environment), wherein the visual text graphics are added to the captured image or sequence of frames of video data and stored in the memory (col. 8, lines 66 – col. 9, line 4, text that has been converted from target audio inputs may be saved in mass storage of computing device and/or in storage subsystems of one or more other computing devices, such saved text may be later accessed and displayed by the HMD device ).

Regarding claim 8, it is rejected based upon similar rational as above claim 1.  McCulloch further discloses an augmented reality method for use with an eyewear device having an image capture system, and a display system (col. 9, lines 16-20, a method for converting audio inputs from an environment into text, audio inputs are received at a microphone array of a head-mounted display device).

Regarding claim 14, McCulloch discloses wherein the display system includes a see- through display supported by the eyewear device and wherein the presenting step comprises: presenting the visual text graphics on the see-through display (figure 3; col. 3, lines 26-28, transparent display may include image producing elements located within lenses, such as for example a see-through Organic Light-Emitting Diode (OLED) display; col. 6, lines 60-62, convert the target audio inputs into text and to display the text via the transparent display).

Regarding claim 15, it is rejected based upon similar rational as above claim 1.  McCulloch further discloses a non-transitory computer-readable medium storing program code which, when executed, is operative to cause an electronic processor to perform the steps  (col. 11, lines 4-7).

Regarding claim 16, McCulloch discloses wherein the display comprises a see-through display and the program code, when executed, is operative to cause the electronic processor to perform the further step of: presenting the visual text graphics on the see-through display (figure 3; col. 3, lines 26-28, transparent display may include image producing elements located within lenses, such as for example a see-through Organic Light-Emitting Diode (OLED) display; col. 6, lines 60-62, convert the target audio inputs into text and to display the text via the transparent display).

Regarding claim 26, McCulloch discloses wherein the display system includes a see- through display and the visual text graphics are presented on the see-through display (figure 3; col. 3, lines 26-28, transparent display may include image producing elements located within lenses, such as for example a see-through Organic Light-Emitting Diode (OLED) display; col. 6, lines 60-62, convert the target audio inputs into text and to display the text via the transparent display).

Regarding claim 27, McCulloch discloses wherein capturing an image of the physical environment comprises capturing, by the image capture system, an image or a sequence of frames of video data (col. 9, lines 27-28, capturing image data from the environment), adding the visual text graphics to the captured image or sequence of frames of video data (col. 2, lines 34-36, virtual objects may include text that has been generated from target audio inputs received by the HMD device; see also figure 3; col. 6, lines 60-62, convert the target audio inputs into text and to display the text via the transparent display), and storing the captured image or sequence of frames of video data with added visual text graphics in a memory (col. 8, lines 66 – col. 9, line 4, text that has been converted from target audio inputs may be saved in mass storage of computing device and/or in storage subsystems of one or more other computing devices, such saved text may be later accessed and displayed by the HMD device ).

Regarding claim 28, it is rejected based upon similar rational as above claim 27.

Claim(s) 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over McCulloch in view of Bar-Zeev as applied to claims 1, 8 and 15 above, and further in view of Lacey et al., U.S. Patent Publication Number 2019/0362557 A1.

Regarding claim 21, McCulloch discloses further comprising a smartphone that receives inputs (computing device 22, col. 2, lines 37-39, computing device 22 may take the form of a desktop computing device, a mobile computing device such as a smart phone).
	However it is noted that both McCulloch and Bar-Zeev fail to disclose the smartphone for manipulation of the font style or color of the visual text graphics and communicates the changed font style or color to the display system.
	Lacey discloses paragraph 0355, the wearable system may transform the speech input into text; may utilize an automatic speech recognition engine to transform the user’s spoken input into text.  Lacey further discloses manipulation of the font style or color of the visual text graphics and communicates the changed font style or color to the display system (paragraph 0347, the system may use a focus indicator to high the selected phrase, e.g. highlight, emphasized text, e.g. bold or italic or different color, etc. so that it stands out from unselected text; may then display contextually appropriate options of editing the selected phrase; paragraph 0357, may receive input from the user selecting one or more of the elements of the text string for editing, including a speech input, a gaze input, a gesture input or any combination thereof; may receive a user’s gaze on a particular word at the same time as a user input via a microphone or totem indicating a selection of that particular word for editing; paragraph 0318, a system utilizing a combination of user inputs need not be a wearable system, system may be any suitable computing system such as a smart phone or another computing device having multiple user input channels such as keyboards, trackpads, microphones, eye or gaze tracking systems, gesture recognition systems, etc.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the additional computing device of a smart phone used in combination with the HMD as disclosed by McCulloch, using the smart phone as the user input device as disclosed by Lacey to receiving user input, to support and utilize multiple user input channels to select and edit words in a three-dimensional environment.

Regarding claim 22, it is noted that both McCulloh and Bar-Zeev fail to disclose wherein execution of the programming by the processor configures the eyewear device to enable manipulation of the font style or color of the visual text graphics by arranging attributes of the visual text graphic as a menu of options that are displayed on the display system based on characteristics of the physical environment.
Lacey discloses wherein execution of the programming by the processor configures the eyewear device to enable manipulation of the font style or color of the visual text graphics by arranging attributes of the visual text graphic as a menu of options that are displayed on the display system based on characteristics of the physical environment (paragraph 0175, the objects within the user’s FOR may be virtual and/or physical objects; virtual objects may include operating system objects such as e.g., an icon, a menu, text, a text editing application; some embodiments, the wearable system can add virtual elements to the existing physical objects; for example, the wearable system may add a virtual menu associated with a television in the room; paragraph 0339, wearable system can allow a user to change or replace the selected word by displaying a list of potential alternatives and receiving user gaze input 2812 to select an alternative word to replace the original word; paragraph 0249, the wearable system can automatically consider the object's (e.g., the surface 1917) characteristics when the wearable system determines that the object is the target destination object. The wearable system can adjust the parameters of the virtual object based on the characteristics of the target destination object; figure 19B; paragraph 0254, a wearable system can be programmed to allow a user interactions with direct user inputs and indirect user inputs; direct user inputs may include head pose, eye gaze, voice input, gesture, inputs from a user input device or other inputs that direction from a user; indirect inputs may include various environment factors, such as e.g. a user’s position, user’s characteristics/preferences, object’s characteristics, characteristics of the user’s environment, etc.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the text display as disclosed by both McCulloh and Bar-Zeev, displaying using characteristics of the user’s environment as disclosed by Lacey to allow the text, or virtual object, to be adjusted based on characteristics of the target destination location, and use indirect inputs such as characteristics of the user’s environment.

Regarding claim 23, it is noted that both McCulloh and Bar-Zeev both fail to disclose further comprising enabling manipulation of the font style or color of the visual text graphics by receiving a changed font style or color of the visual text graphics from a smartphone having an interface adapted to manipulate the font style or color of the visual text graphics and displaying the changed font style or color on the display system. 
Lacey enabling manipulation of the font style or color of the visual text graphics by receiving a changed font style or color of the visual text graphics from a smartphone having an interface adapted to manipulate the font style or color of the visual text graphics and displaying the changed font style or color on the display system (paragraph 0358, wearable system can also receive input via user interactions with a virtual keyboard or via a user input device 466 (such as, e.g., a physical keyboard or a handheld device)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the smartphone as disclosed by both McCulloh and Bar-Zeev, to use direct and indirect inputs for interacting with text in a user’s environment, to be adjusted using the smart phone as the user input device as disclosed by Lacey to receiving user input, to support and utilize multiple user input channels to select and edit words in a three-dimensional environment. 

Regarding claim 24, it is noted that both McCulloh and Bar-Zeev fail to disclose enabling manipulation of the font style or color of the visual text graphics by arranging attributes of the visual text graphics as a menu of options that are displayed on the display system based on characteristics of the physical environment.
Lacey discloses enabling manipulation of the font style or color of the visual text graphics by arranging attributes of the visual text graphics as a menu of options that are displayed on the display system based on characteristics of the physical environment (paragraph 0175, the objects within the user’s FOR may be virtual and/or physical objects; virtual objects may include operating system objects such as e.g., an icon, a menu, text, a text editing application; some embodiments, the wearable system can add virtual elements to the existing physical objects; for example, the wearable system may add a virtual menu associated with a television in the room; figure 29; paragraph 0386, the wearable device can use head pose indicating the user's head is pointing toward a virtual app together with a home tap action to open a menu associated with the app or use head pose together with a home press & hold action to open a launcher application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the text as disclosed by McCulloh and Bar-Zeev receiving user input as disclosed by Lacey in a menu, to support and utilize multiple user input channels to select and edit words in a three-dimensional environment.

Regarding claim 25, McCulloh and Bar-Zeev fails to disclose when executed, is operative to cause an electronic processor to perform the step of enabling manipulation of the font style or color of the visual text graphics by receiving a changed font style or color of the visual text graphics from a smartphone having an interface adapted to manipulate font styles or colors of the visual text graphics and displaying the changed font style or color on the display system, or by arranging attributes of the visual text graphics as a menu of options that are displayed on the display system based on characteristics of the physical environment.
Lacey discloses enabling manipulation of the font style or color of the visual text graphics by receiving a changed font style or color of the visual text graphics from a smartphone having an interface adapted to manipulate font styles or colors of the visual text graphics and displaying the changed font style or color on the display system, or by arranging attributes of the visual text graphics as a menu of options that are displayed on the display system based on characteristics of the physical environment (paragraph 0175, the objects within the user’s FOR may be virtual and/or physical objects; virtual objects may include operating system objects such as e.g., an icon, a menu, text, a text editing application; some embodiments, the wearable system can add virtual elements to the existing physical objects; for example, the wearable system may add a virtual menu associated with a television in the room; figure 29; paragraph 0386, the wearable device can use head pose indicating the user's head is pointing toward a virtual app together with a home tap action to open a menu associated with the app or use head pose together with a home press & hold action to open a launcher application).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the text as disclosed by McCulloh and Bar-Zeev receiving user input as disclosed by Lacey in a menu, to support and utilize multiple user input channels to select and edit words in a three-dimensional environment.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7-8, 14-16 and 21-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Li et al., U.S. Patent Publication Number 2015/0130688 A1

Li discloses paragraph 0027, a wearable computing system may have a text entry capability, in some scenarios, a remote device configured to provide a remote user-interface for the HMD can support entry of text to be utilized by the wearable computing system. The remote device and HMD can be communicatively linked. The remote device can be a device configured to enter text, for instance, a smart phone, desktop, laptop, other wearable devices (e.g. ring or bracelet keyboard), additional keyboard-enabled devices, or other computing device(s). Text entered using the remote device can be sent from the remote device to the HMD. Then, the HMD can utilize the text as needed; e.g., as a password, a network address, captioning figures, sending text messages and other communications, and for many other purposes. 
Li discloses paragraph 0032, The use of a remote device can ease text entry for an HMD. The remote device can provide a reliable and fast text-input component, such as a keyboard, for text entry. In some cases, the remote device can have software, such as spell-checking software or other verification software, to verify correctness of text before providing the text to the head-mountable display.  Additionally, by using remote devices, the HMD can be implemented without a dedicated text-input component, and so can reduce the size, weight, resource requirements, and complexity of the HMD. Li discloses paragraph 0045, on-board computing system 118 can implement a speech-to-text process and utilize a syntax that maps certain spoken commands to certain actions. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Motilewa Good-Johnson whose telephone number is (571)272-7658. The examiner can normally be reached Monday - Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOTILEWA . GOOD JOHNSON
Primary Examiner
Art Unit 2616



/MOTILEWA GOOD-JOHNSON/Primary Examiner, Art Unit 2616